                          IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

  UNITED STATES OF AMERICA,                         )
                                                    )
                        Plaintiff,                  )
                                                    )
  v.                                                )
                                                    )                No. 3:20-CR-021-TAV-DCP
  ANMING HU,                                        )
                                                    )
                        Defendant.                  )

                             REPORT AND RECOMMENDATION

         All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

  § 636(b) for disposition or report and recommendation regarding disposition by the District Court

  as may be appropriate. This case came before the Court on July 30, 2020, for a motion hearing on

  Defendant Hu’s Motion to Dismiss Because Void From Vagueness and to Dismiss Under Fed.

  Rule Crim. Pro. 12(b) Based on Entrapment by Estoppel and Request for a Hearing [Doc. 34],

  filed on June 26, 2020. Assistant United States Attorneys Casey Arrowood and Frank Dale, Jr.,

  appeared on behalf of the Government. Attorney Philip Lomonaco represented Defendant Hu,

  who was also in attendance. The Court heard argument on the motion as well as other pending

  motions and took the issues under advisement. 1

         At the hearing, Defendant withdrew the entrapment by estoppel argument, agreeing that it

  could not be decided pretrial. For the reasons discussed herein, the undersigned finds Defendant’s




         1
          The Court also heard argument on Defendant Hu’s Motion to Unseal Documents [Doc.
  38], Motion for the Government to Provide Translation [Doc. 39], and Motion to Direct the
  Government to Produce any Rule 404(B) Type Evidence of Other Crimes or Bad Acts by the
  Defendant [Doc. 40], all of which have been addressed in a previously filed Memorandum and
  Order [Doc. 50], entered on August 18, 2020.


Case 3:20-cr-00021-TAV-DCP Document 51 Filed 09/08/20 Page 1 of 13 PageID #: 522
  motion to dismiss the charges based upon an unconstitutional vagueness argument is not well

  taken. Accordingly, the Court RECOMMENDS that the Defendant’s motion be DENIED.

  I.      POSITIONS OF THE PARTIES

          On February 25, 2020, Defendant was charged in a six-count Indictment [Doc. 3] with

  three counts of wire fraud, in violation of 18 U.S.C. § 1343, and three counts of making false

  statements in a matter within the jurisdiction of the executive branch of the United States, in

  violation of 18 U.S.C. §§ 1001 and 1002. The Indictment alleges that Defendant, who was

  employed as an Associate Professor in the Department of Mechanical, Aerospace and Biomedical

  Engineering at the University of Tennessee, Knoxville (“UTK”), performed research under grants

  funded by U.S. government agencies, including the National Aeronautics and Space

  Administration (“NASA”), and engaged in a scheme to defraud NASA by falsely representing and

  concealing from UTK his affiliation with Beijing University of Technology, a Chinese university.

  [Id. at ¶4 and ¶21]. The Indictment details that under NASA’s China Funding Restriction (“the

  NCFR”), “NASA was prohibited from using appropriated funding to enter into or fund any grant or

  cooperative agreement of any kind to participate, collaborate, or coordinate bilaterally in any way with

  China or any Chinese-owned company,” including Chinese universities, which are considered to be

  incorporated under the laws of the People’s Republic of China (“PRC”).           [Id. at ¶2-¶3]. The

  Indictment states that Defendant’s false representation and concealment of his affiliation with

  BJUT to UTK caused UTK to falsely certify to NASA that it was in compliance with the NCFR.

  [Id. at ¶21].

          Defendant asserts that the NCFR is “an essential element to committing the charged

  offenses” [Doc. 47 at 7] and “accompanies” the fraud statute. As such, he argues that “wire fraud

  can be struck down because another accompanying law is declared void for vagueness.” [Id.].



                                                     2

Case 3:20-cr-00021-TAV-DCP Document 51 Filed 09/08/20 Page 2 of 13 PageID #: 523
  Defendant maintains that an ordinary person could not understand what is prohibited by the NCFR

  and that vagueness of the NCFR encourages arbitrary or discriminatory enforcement.

         The Government responds that Defendant’s void for vagueness argument fails because he

  is not charged with violating the NCFR, and therefore, his knowledge of the NCFR is not an

  element of the charged offenses that the Government must prove at trial. The Government argues

  that Defendant’s motion is, in effect, a challenge to the sufficiency of the Government’s evidence

  on the element of Defendant’s criminal intent, which is an issue for the trier of fact.

  II.    BACKGROUND 2

         The NCFR was implemented through passage of the Department of Defense and Full-Year

  Appropriations Act of 2011, Public Law 112-10 and the Consolidated and Further Continuing

  Appropriations Act of 2012, Public Law 112-55 (collectively “the Acts”). Under the Acts, NASA

  was restricted from funding activities with the PRC. Specifically, NASA was prohibited from using

  funding appropriated in the Acts “to enter into or fund any grant or cooperative agreement of any kind

  to participate, collaborate, or coordinate bilaterally in any way with China or any Chinese-owned

  company.” NASA defined this provision of the Acts, which prohibits grants or agreements with China

  or Chinese-owned companies, to include Chinese universities.

         At all times relevant to the allegations in the Indictment, Defendant was an Associate

  Professor at UTK. He joined the UTK faculty in November 2013. As a UTK faculty member,

  Defendant performed research under grants funded by U.S. government agencies, including

  NASA. Beginning in 2013 and continuing through the date of the Indictment, Defendant was also




         2
           Unless otherwise noted, the facts summarized in this section are taken from the
  Indictment.


                                                    3

Case 3:20-cr-00021-TAV-DCP Document 51 Filed 09/08/20 Page 3 of 13 PageID #: 524
  a faculty member at BJUT 3. The Indictment alleges that beginning in 2016, Defendant engaged

  in a scheme to defraud NASA by falsely representing and concealing his affiliation with BJUT to

  UTK, and through these representations and omissions, Defendant knowingly and willfully caused

  UTK to falsely certify that it was in compliance with the NCFR.

          1. The Alleged Scheme to Defraud NASA

          The Indictment states that beginning in 2016, Defendant engaged in a scheme to defraud

  NASA by falsely representing and concealing his affiliation with BJUT to UTK. As part of the

  scheme, Defendant worked as a professor at BJUT and worked on projects sponsored by the

  Chinese government, while at the same time working as a UTK professor. It is alleged that

  Defendant falsely represented that he was not an employee of any organization except for UTK.

  The Indictment charges that Defendant, through his fraudulent representations and omissions to

  UTK about his BJUT affiliation, knowingly and willfully caused UTK to falsely certify to NASA

  that UTK was in compliance with the NCFR, and as a result, Defendant was awarded NASA-

  funded projects he would not otherwise have received if he had fully disclosed to UTK his BJUT

  affiliation.

          2. Defendant’s Alleged False Representations/Concealments of BJUT Affiliation

          The Indictment details that in January 2016, Defendant was made aware of the NCFR when

  he was preparing a proposal for submission to the Jet Propulsion Laboratory (“JPL”) at the

  California Institute of Technology to work on a NASA-funded project. As part of his proposal,

  Defendant secured a letter of commitment from a professor at the National Synchrotron Radiation

  Laboratory in Hefei, China, to collaborate on the project, and he sent the letter to a JPL employee,



          3
           In 2012, Defendant had entered into an agreement to teach part-time (two months a year)
  for Beijing University of Technology (“BJUT”) from January 1, 2012, through December 31,
  2017. [Doc. 36, Exh. 3].
                                                   4

Case 3:20-cr-00021-TAV-DCP Document 51 Filed 09/08/20 Page 4 of 13 PageID #: 525
  copying two UTK employees. In an email exchange on January 12, 2016, a UTK employee

  suggested revisions to the proposal and noted “Regarding the China Assurance, NASA requires

  you to include a signed document stating you assure you will comply with the Chinese Funding

  Restrictions.” In the email formally transmitting the proposal to JPL, with a copy to Defendant,

  the UTK employee sets out the required assurance language from the NCFR and states that UTK

  cannot agree with the letter of commitment arrangement with the National Synchrotron Radiation

  Laboratory professor and still maintain assurance with NCFR and requests that the commitment

  letter not be submitted with the main application to NASA.

          The Indictment goes on to state that from 2016 to 2019, Defendant completed and

  submitted Outside Interests Disclosure Forms to UTK, answering “No” to the question, “Are you

  an officer, director, board member, trustee, or employee of any organization or business entity

  (for-profit or non-profit) other than [UTK]?” Further, in 2018, when Defendant applied for a

  tenured faculty position with UTK, he submitted a curriculum vitae omitting any affiliation with

  BJUT.     Finally, the Indictment details that in December 2019, as another proposal for a NASA-

  funded project was being prepared, a UTK employee sent Defendant an email addressing the

  “NASA Assurance Form,” stating that as part of the proposal process, NASA requires UTK to

  provide a Chinese Assurance letter. A document labeled “ChineseAssurance.docx” was attached

  to the email, and the email stated in part, “Part of the process of submitting proposals to NASA is

  that we (UTK) have to provide a Chinese Assurance letter. Our authorized Organizational

  representative, [UTK employee], signs these document [sic] on behalf of UT stating that we do

  not plan to collaborate, coordinate, or participate with China or any Chinese-owned company on

  our projects. … Please read over the letter and let me know if you confirm/not confirm.”




                                                  5

Case 3:20-cr-00021-TAV-DCP Document 51 Filed 09/08/20 Page 5 of 13 PageID #: 526
  Defendant responded to the email by stating, “i have read through this letter and confirm that I will

  fully obey the policy.”

            The Indictment charges Defendant with three specific instances of wire fraud occurring on

  or about October 20, 2016 (Count One); November 12, 2018 (Count Two); and August 30, 2019 (Count

  Three).    In addition, Defendant is charged with causing false statements concerning UTK’s

  compliance with the NCFR to be made to NASA via UTK’s submission of invoices for

  Defendant’s work on or about February 15, 2017 (Count Four); March 9, 2017 (Count Five); and July

  24, 2017 (Count Six).

  III.      ANALYSIS

            Central to Defendant’s Motion to Dismiss is the NCFR, which as explained above,

  prohibits NASA from “using appropriated funding to enter into or fund any grant or cooperative

  agreement of any kind to participate, collaborate, or coordinate bilaterally in any way with China or

  any Chinese-owned company,” including Chinese universities. While Defendant is not charged with

  violating the NCFR, Defendant maintains that in order to commit willful fraud, “he must have

  known and understood the ‘[NCFR]’ as defined by the Government, and then have willfully

  intended to devise a fraudulent scheme to get around the Restriction and get money from NASA.”

  [Doc. 36 at 7-8]. Defendant argues that the NCFR is so vague and confusing that he could not

  have understood that “mere affiliation with a Chinese University would prohibit a U.T. professor

  from assisting U.T. in applying for a NASA grant.” [Id. at 15].

            The Government counters that it need not prove that Defendant understood the NCFR

  because his knowledge of the NCFR is not an element that must be proven at trial. The

  Government asserts that it must only prove the Defendant made material misrepresentations or

  omissions with the intent to defraud, but that it may “prove specific intent in this case by



                                                    6

Case 3:20-cr-00021-TAV-DCP Document 51 Filed 09/08/20 Page 6 of 13 PageID #: 527
  introducing evidence regarding the meaning of the [NCFR], as well as evidence of [Defendant’s]

  actual knowledge of the prohibition.” [Doc. 41 at 9].

         Thus, at issue is the role of the NCFR, in the context of the sufficiency of the Indictment.

  Defendant correctly points out that there does not appear to be any case law “defining or exploring

  the parameters of the [NCFR]” [Doc. 36 at 8]. However, for the reasons more fully explained

  below, the Court finds that an analysis of any interplay between the NCFR and the wire fraud

  statute is not necessary at this juncture as the NCFR has no bearing on the question of the

  Indictment’s sufficiency.

         As an initial matter, the Court examines the offenses as charged in the Indictment. To

  prove wire fraud pursuant to 18 U.S.C. § 1343, the government must prove (1) a scheme to defraud;

  (2) the use of, or causing the use of, an interstate wire communication in furtherance of the scheme;

  and (3) intent “to deprive a victim of money or property.” United States v. Faulkenberry, 614 F.3d

  573, 581 (6th Cir. 2010). The elements of a false statements charge under 18 U.S.C. § 1001

  consists of the following: (1) a statement that was (2) false or fraudulent, (3) material, (4) made

  knowingly and willfully, and (5) “pertained to an activity within the jurisdiction of a federal

  agency.” United States v. Siemaszko, 612 F.3d 450, 462 (6th Cir. 2010) (citation omitted). Rule

  7(c)(1) requires an indictment to include “a plain, concise, and definite written statement of the

  essential facts constituting the offense charged.” Fed. R. Crim. P. 7(c)(1). “‘[A]n indictment is

  sufficient if it, first, contains the elements of the offense charged and fairly informs a defendant of

  the charge against which he must defend, and, second, enables him to plead an acquittal or

  conviction in bar of future prosecutions for the same offense.’” United States v. Hudson, 491 F.3d

  590, 592–93 (6th Cir.) (quoting Hamling v. United States, 418 U.S. 87, 117 (1974)), cert. denied,

  552 U.S. 1081 (2007); see also United States v. Vanover, 888 F.2d 1117, 1120 (6th Cir. 1989),



                                                    7

Case 3:20-cr-00021-TAV-DCP Document 51 Filed 09/08/20 Page 7 of 13 PageID #: 528
  cert. denied, 495 U.S. 934 (1990). The Court observes that it must use “ ‘a common sense

  construction’ ” to determine whether the indictment gives the Defendant fair notice of the charges.

  United States v. Maney, 226 F.3d 660, 663 (6th Cir. 2000) (quoting Allen v. United States, 867

  F.2d 969, 971 (6th Cir. 1989)).

          Counts 1 through 3 allege that Defendant engaged in a scheme to defraud NASA, and “to

  obtain money and property by means of materially false and fraudulent pretenses, representations,

  promises, and half-truths, and concealment of material facts with a duty to disclose.” The

  Indictment then supplies details―dates and descriptions of wire communications―about the

  criminal allegations. Counts 4 through 6 allege that Defendant caused false statements in UTK

  invoice certifications to be made to NASA because Defendant knew that he was affiliated with BJUT.

  The Indictment details the dates and descriptions of each alleged false statement.

          Defendant does not argue that the wire fraud or false statement statutes are void for vagueness,

  and in fact, concedes that the “fraud statute itself is rarely deemed vague.” [Doc. 47 at 4]. Courts that

  have addressed challenges to the wire fraud statute have deemed the statute not unconstitutionally

  vague. Columbia Nat. Res., Inc. v. Tatum, 58 F.3d 1101, 1107 (6th Cir. 2012) (holding “[t]hat the mail

  and wire fraud statutes are not unconstitutionally vague is beyond dispute”); see also United States v.

  Taylor, 232 F. Supp. 3d 741, 755 (W.D. Pa. 2017) (observing no authority supports a finding that the

  wire fraud statute is void for vagueness); United States v. Stewart, 872 F.2d 957, 959 (10th Cir. 1989)

  (holding wire fraud statute not unconstitutionally vague); United Sates v. Louderman, 576 F.2d 1383,

  1388 (9th Cir.) (rejecting vagueness challenge and finding “the [wire fraud] statute was sufficient to

  advise the appellants that their conduct constituted wire fraud”), cert. denied, 439 U.S. 896 (1978).

  Similarly, 18 U.S.C. § 1001, prohibiting making a false statement to a federal agency, has been found

  not void for vagueness. United States v. Gibson, 409 F.3d 325, 334 (6th Cir. 2005).




                                                     8

Case 3:20-cr-00021-TAV-DCP Document 51 Filed 09/08/20 Page 8 of 13 PageID #: 529
         While Defendant does not argue vagueness as to the wire fraud statute, he persists that the

  fraud charges must be dismissed because “the [NCFR] law is too vague to render itself to a

  reasonable interpretation.” [Doc. 47 at 4]. Defendant contends that “wire fraud can be struck

  down because another accompanying law is declared void for vagueness.” [Id.]. Defendant

  maintains that the NCFR accompanies the fraud statute and argues that “[t]he [NCFR], and

  therefore the fraud allegations are unconstitutionally vague as applied to [Defendant.]” [Id.]. In

  support of his position, Defendant relies on Wolfel v. Morris, 972 F.2d 712, 717 (6th Cir. 1992),

  and United States v. Saathoff, 708 F. Supp. 2d 1020, 1035-37 (S.D. Cal. 2010).

         While Defendant offers a number of persuasive arguments as to why he may not have

  understood the NCFR, the basis for his motion to dismiss on vagueness grounds lacks merit on a

  fundamental level.    Defendant cites no case applying the void-for-vagueness doctrine to a

  provision of an appropriation law delineating the restrictions on funding by a government agency.

  As the Sixth Circuit has observed:

         [T]he Supreme Court has made it clear that the vagueness doctrine has two primary
         goals. First, to ensure fair notice to the citizenry; second, to provide standards for
         enforcement by the police, judges, and juries. The requirement that the government
         write statutes that provide fair notice to those who must obey them is a traditional
         basis of the vagueness doctrine.

  Columbia Nat. Res., 58 F.3d at 1104–05. The void-for-vagueness doctrine is principally employed

  in the interpretation and application of criminal statutes, and generally requires that “‘a penal

  statute define the criminal offense with sufficient definiteness that ordinary people can understand

  what conduct is prohibited and in a manner that does not encourage arbitrary and discriminatory

  enforcement.’” Risbridger v. Connelly, 275 F.3d 565, 572 (6th Cir. 2002) (quoting Kolender v.

  Lawson, 461 U.S. 352, 357 (1983)); see United States v. Coss, 677 F.3d 278, 289 (6th Cir. 2012).

  Apart from First Amendment issues, a party “‘has standing to raise a vagueness challenge only



                                                   9

Case 3:20-cr-00021-TAV-DCP Document 51 Filed 09/08/20 Page 9 of 13 PageID #: 530
  insofar as the statute is vague as applied to his or her specific conduct.’” Columbia Nat. Res., 58

  F.3d at 1109 n.6 (quoting United States v. Pungitore, 910 F.2d 1084 1103 (3rd Cir. 1990)); see

  New York v. Ferber, 458 U.S. 747, 767–69 (1982). Here, we are dealing with a provision of the

  NCFA that imposes neither criminal liability, nor civil penalty, upon Defendant’s conduct.

  Accordingly, the void-for-vagueness doctrine does not apply. Courser v. Michigan House of

  Representatives, 404 F. Supp. 3d 1125, 1141 n.6 (W.D. Mich. 2019) (observing that “no case has

  apparently ever applied the void-for-vagueness doctrine to a provision of a state constitution

  delineating the powers of a branch of government”); see Does v. Mills, No. 04 Civ. 2019(RWS),

  2005 WL 900620, at *10 (S.D.N.Y. Apr. 18, 2005) (“The regulations here are not criminal laws.

  They do not proscribe conduct protected by the First Amendment. Nor do they impose civil

  sanctions for certain types of conduct.       Therefore, the void-for-vagueness doctrine is not

  applicable.”).

         Defendant’s reliance on Wolfel is inapposite. The proposition for which Defendant cites

  Wolfel―that regulations can be properly analyzed under the void-for-vagueness analysis―is

  misplaced given that the NCFR, which is an appropriation law, does not regulate Defendant’s

  conduct. In Wolfel, inmates brought a civil rights action against prison officials after having been

  disciplined for circulating a petition in violation of prison regulations. 972 F.2d at 714. While not

  concluding that the regulations were vague on their face, the court found the regulations vague as

  applied to the specific inmate conduct, given the prison officials’ past conduct in allowing

  circulation of petitions. Id. at 717. The court reasoned that the inmates had no reason to believe

  that they were engaging in prohibited activity as they had been allowed to circulate numerous

  petitions over the years, while the relevant rules were in force. Id. The prison regulations at issue

  in Wolfel specifically governed the inmates’ conduct and subjected them to punishment, consistent



                                                   10

Case 3:20-cr-00021-TAV-DCP Document 51 Filed 09/08/20 Page 10 of 13 PageID #: 531
  with standing principles for the void-for-vagueness doctrine. See id. In contrast, in the present

  case, the regulation at issue, the NCFR, is a funding regulation governing NASA appropriations,

  not the conduct of the individuals or entities seeking the appropriations from NASA. Because the

  NCFR is a funding regulation that restricts NASA appropriations and not a penal law that imposes

  criminal liability on Defendant, the void-for-vagueness doctrine does not apply.

         While Defendant argues that the NCFR is an essential element to the charges in the

  Indictment, as it is “the lynchpin to any argument that [Defendant broke] the law” [Doc. 47 at 7],

  the instant Indictment does not allege or even presuppose that Defendant violated the NCFR as

  part of the charged wire fraud scheme. Rather, Defendant is charged with concealing his affiliation

  with BJUT from UTK, thereby causing UTK to make false representations to a government

  agency. For example, the Indictment alleges that Defendant falsely represented to UTK that he

  was not an employee of any organization except for UTK and omitted his affiliation with BJUT

  from his curriculum vitae, when he applied for tenure at UTK in 2018. [Doc. 3, ¶23]. While the

  Indictment goes on to state that after being advised of the NCFR in 2016, Defendant continued to

  conceal his BJUT affiliation and willfully caused UTK to certify to NASA that it was in

  compliance with the NCFR, it does not charge Defendant with violating the NCFR. Indeed, the

  NCFR may be a central point in the overall context of the case, but the Defendant’s criminal

  liability does not rest on the Government proving that Defendant violated the NCFR.

         To simplify the charges somewhat, the question in this case is whether Defendant

  knowingly devised a scheme and made false statements intending to induce NASA to make project

  payments that it otherwise would not have made to UTK. As the Government has acknowledged,

  it may attempt to prove intent by introducing evidence regarding the meaning and Defendant’s

  knowledge of the NCFR, but Defendant’s assertion that the NCFR is vague will go to the



                                                  11

Case 3:20-cr-00021-TAV-DCP Document 51 Filed 09/08/20 Page 11 of 13 PageID #: 532
  sufficiency of the evidence against him. See United States v. Larm, 824 F.2d 780, 784 (9th Cir.

  1987) (finding that where doctor and his wife were prosecuted under federal statute forbidding

  false statements, rather than under billing codes, any attack as to vagueness of billing codes, which

  formed the factual backdrop that made the statements false, is ultimately an attack on the

  sufficiency of the evidence), cert. denied, 484 U.S. 1078 (1988). The sufficiency of the charges

  and the sufficiency of the proof are two different things. See United States v. Calandra, 414 U.S.

  338, 345 (1974) (holding that “an indictment valid on its face is not subject to challenge on the

  ground that the grand jury acted on the basis of inadequate or incompetent evidence”). A motion

  to dismiss the indictment is not a vehicle by which to test the sufficiency of the government’s

  evidence. United States v. Short, 671 F.2d 178, 183 (6th Cir.) (observing that “the prosecution’s

  evidence is tested at trial, not in a preliminary proceeding”) cert. denied 457 U.S. 1119 (1982); see

  also United States v. Levin, 973 F.2d 463, 468 n.2 (6th Cir. 1992) (affirming Short and holding the

  defendant may challenge the indictment for failure to state an offense only when the issue raised

  is a question of law and the relevant facts are undisputed).

         Defendant urges the Court to address his challenge to the NCFR now, so that he will not

  have to face the hardships attendant to indictment and trial. However, the Grand Jury has found

  probable cause to bring the instant charges. Entertaining Defendant’s arguments on the sufficiency

  of the evidence pretrial would tread upon the role of the Grand Jury:

                 Not only would such proceedings be wasteful of judicial resources;
                 they would be contrary to the underlying assumptions of the
                 constitutional requirement that serious criminal charges be based on
                 a grand jury presentment or indictment. One assumption is that a
                 grand jury will be concerned with the rights of those who may be
                 charged with crimes as well as with determining what offenses have
                 been committed. When a body of citizens, properly chosen and
                 constituted as a grand jury, finds probable cause to believe that a
                 crime has been committed within its jurisdiction, that finding is
                 sufficient to require a trial.

                                                   12

Case 3:20-cr-00021-TAV-DCP Document 51 Filed 09/08/20 Page 12 of 13 PageID #: 533
  Short, 671 F.2d at 183. Defendant is still entitled to challenge the Government’s proof. “However,

  the prosecution’s evidence is tested at trial, not in a preliminary proceeding.” Id.

         Because Defendant does not assert that either of the statutes under which he has been

  charged are vague, he has not stated a valid vagueness challenge under the Due Process clause.

  IV.    CONCLUSION

         For the reasons set forth above, the Court finds Defendant has failed to raise a valid

  constitutional challenge to the Indictment. The Court also finds Defendant has withdrawn his

  pretrial challenge based on an entrapment defense. Accordingly, the undersigned respectfully

  RECOMMENDS that Defendant Hu’s Motion to Dismiss Because Void From Vagueness and to

  Dismiss Under Fed. Rule Crim. Pro. 12(b) Based on Entrapment by Estoppel and Request for a

  Hearing [Doc. 34] be denied. 4

         IT IS SO ORDERED.

                                                        ENTER:

                                                        _________________________
                                                        Debra C. Poplin
                                                        United States Magistrate Judge




  4
    Any objections to this report and recommendation must be served and filed within fourteen (14)
  days after service of a copy of this recommended disposition on the objecting party. Fed. R. Crim.
  P. 59(b)(2) (as amended). Failure to file objections within the time specified waives the right to
  review by the District Court. Fed. R. Crim. P. 59(b)(2); see United States v. Branch, 537 F.3d 582,
  587 (6th. Cir. 2008); see also Thomas v. Arn, 474 U.S. 140, 155 (1985) (providing that failure to
  file objections in compliance with the required time period waives the right to appeal the District
  Court’s order). The District Court need not provide de novo review where objections to this report
  and recommendation are frivolous, conclusive, or general. Mira v. Marshall, 806 F.2d 636, 637
  (6th Cir. 1986). Only specific objections are reserved for appellate review. Smith v. Detroit
  Federation of Teachers, 829 F.2d 1370, 1373 (6th Cir. 1987).
                                                   13

Case 3:20-cr-00021-TAV-DCP Document 51 Filed 09/08/20 Page 13 of 13 PageID #: 534
